Per Curiam:
For the reasons stated in the opinion in Canadian Agency, Ltd., v. Assets R. Co. No. 1 (165 App. Div. 96), handed down herewith, the order appealed from should be affirmed, with ten dollars costs and disbursements, with leave to the defendants to withdraw demurrer and to answer upon payment of costs in this court and in the court below.
Present—Ingraham, P. J., Laughlin, Scott, Dowling and Hotchkiss, JJ.
Order affirmed, with ten dollars costs and disbursements, with leave to defendant to withdraw the demurrer and to answer on payment of costs.